Title: To James Madison from Jacob Wagner, 8 September 1804
From: Wagner, Jacob
To: Madison, James


Dear Sir
Department of State 8 Septr. 1804.
I have been honored with your favor of the 5th. with the accompanying packages. The enclosed letter from Mr. Livingston ought to have been forwarded on Thursday but was accidentally omitted. Not having received a return of Mr. Merry’s letter in which he complains of irregularities committed by the French at Baltimore, I have not been able to send the extracts with the letter to the Attorney for the District, but instead of them have written him a private letter descriptive of what was intended and informing him that the extracts would follow. With the highest respect & attacht. I have the honor to remain Dr. Sir, Your most obed. servt.
Jacob Wagner
